Name: Commission Regulation (EEC) No 3071/92 of 26 October 1992 re- establishing the levying of customs duties on products of category 12 (order No 40.0120), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  America
 Date Published: nan

 27. 10. 92 Official Journal of the European Communities No L 310/5 COMMISSION REGULATION (EEC) No 3071/92 of 26 October 1992 re-establishing the levying of customs duties on products of category 12 (order No 40.0120), originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of products of category 12 (order No 40.0120), originating in Mexico, the relevant ceiling amounts to 3 1 89 000 pairs ; Whereas on 8 September 1992 imports of the products in question into the Community, originating in Mexico, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Mexico, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regula ­ tion (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 30 October 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Mexico : Order No Category(unit) CN code Description 40.0120 12 6115 12 00 Panty-hose (tights), stockings, under-stockings, (1 000 pairs) 6115 19 10 socks, ankle-socks, sockettes and the like, knitted 6115 19 90 or crocheted, other than for babies, including 61 1 5 20 1 1 stockings for varicose veins, other than products of 6115 20 19 category 70 6115 9100 6115 92 00 611593 10 6115 93 30 6115 93 99 6115 99 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . As last amended by Regula ­ tion (EEC) No 1509/92 (OJ No L 159, 12. 6 . 1992, p. 1 ). No L 310/6 Official Journal of the European Communities 27. 10. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1992. For the Commission Christiane SCRIVENER Member of the Commission